ON APPLICATION FOR. REHEARING
PER CURIAM:
The trial court rendered judgment, originally, for defendant, and, subsequently, after granting a new trial, for plaintiff.
As our opinion indicates, we concluded the court was right in the first instance.
In preparing our decree, we, inadvertantly affirmed the judgment appealed from, which, of course, was the last judgment, with which we were not in accord.
Under the circumstances! our former decree will be amended so as to read “the judgment appealed from is reversed and it is now ordered that there be judgment for defendant dismissing plaintiff’s demand at her cost in both courts.